 CORNELL OF CALIFORNIA303Cornell of California,Inc.andNorthern CaliforniaJoint Board,Amalgamated ClothingWorkers ofAmerica,AFL-CIO. Case 20-CA-9709observation of the witnesses and the briefs of the paarties,Ihereby make the following:FINDINGS OF FACTJanuary 16, 1976DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND PENELLOOn October 16, 1975, Administrative Law JudgeJames T: Barker issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions I of the Administrative Law Judge andto adopt his recommended Order.-ORDER-Pursuant to Section 10(c) of the National LaborRelations Act,-as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Cornell of California,Inc., Oakland, California, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.IWe note that the Administrative Law Judge found the refusal to bargaincommencedon November 25, 1974, since that is the date alleged in thecomplaint. However, the Administrative Law Judge, apparently by inadver-tence, lists the refusalto bargainas beginningon November 23, 1974, in par,five of his Conclusions of Law. We hereby correct the- date the refusal tobargain beganto November 25, 1974, in the Conclusions of LawDECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Administrative Law Judge: This casewas heard before me on August 26, 1975, pursuant to acomplaint and notice of hearing issued on January 9, 1975,by the Regional Director of the National Labor RelationsBoard for Region 20. The complaint alleges violations ofSection 8(a)(1) and (5) of the National Labor RelationsAct, as amended, hereinafter called the Act. The chargegiving rise to the complaint and notice of hearing was filedon November 7, 1974, by Northern California Joint Board,Amalgamated Clothing Workers of America, AFL-CIO,hereinafter called the Union. Respondent timely filed ananswer wherein it denied engaging in any unfair laborpractices and raised certain affirmative defenses. The par-ties timely filed briefs with me.Upon the entire -record in this case, and based upon my1.THE BUSINESS OF RESPONDENTRespondent is, and at all time material herein-has been,a California corporation with its principal office located inOakland,California,where it is engaged in the manufac--ture of neckties.During the fiscal year ending June,1974, Respondentpurchased and received goods valued in excess of $50,000,directly from suppliers located outside the State of Califor-nia.-Upon these admitted facts it is hereby found that, at alltimes material herein,Respondent has been an employerengaged in commerce within the meaning of Section 2(2),(6), and(7) of the Act.-II.THE LABOR ORGANIZATION INVOLVEDNorthern California Joint Board Amalgamated ClothingWorkers of America, AFL-CIO, is admitted by Respon-dent to a labor organization within the meaning of Section2(5) of the Act, and I so find.III.THE UNFAIR LABOR PRACTICESA, The IssuesThe principal issue in this case is whether Respondententertained a good-faith,doubt of the Union's majority sta-tus so as to relieve it of the legal obligation to bargaincollectively with the Union. The sufficiency of the Union'sbargaining demand is not in issue, and the parties stipulat-ed that since on or about September 3 Respondent hasrefused to bargain with the Union,IA subsidiary issue is whether the Union waived its bar-gaining rights by virtue of an alleged commitment to bebound by the results of a Board representation electionheld pursuant to an RM petition filed by Respondent onOctober 23.B. Pertinent Facts1.Background factsa.The bargaining relationshipOn or about September 1, 1971, Respondent lawfullyrecognized the Union as the exclusive collective-bargainingrepresentative of employees in the following describedunit:All employees of the Employer, including shipping de-partment employees and excluding salesmen, design-ers, office clerical employees, guards and supervisorsas defined in the Act.Thereafter, on or about October 11, 1971, the Respondentand the Union executed a collective-bargaining agreementcovering the above-described employees, which agreement,by its terms, became effective on October 11, 1971, to re-main in effect through December 31, 1974. The collective-1Unless otherwise specified,all dates refer to the calendaryear 1974222 NLRB No. 38 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining agreement contained a union-security provisionrequiring all unit employees to become and remain mem-bers of the Union after the expiration of 30 days of em-ployment. The agreement contained a dues-checkoff provi-sion,and the evidence establishes that Respondentchecked off dues until late November 1974. By its termsthe agreement renewed itself automatically in the absenceof notice on or before October 1, 1974. Included in theagreement was an insurance provision containing a healthand welfare plan. The Union has never been certified.b.The employee complementOn September 3, 21 individuals were employed in theunit.Due to turnover, the size of the unit fluctuated frombetween 20 and 25 employees during 1974.2 Twelve unitemployees have been in Respondent's employ at all timesrelevant herein. As of October 19, dues payments werebeing submitted on behalf of 20 employees and initiationfeeswere proffered on behalf of 2. Respondent's recordsreveal that, as of November 6, 21 unit employees weremembers of the Union.'c.The Company/Union hierarchyAt relevanttimes,Frank Cornell was president of Re-spondent and Julius Kozak was Respondent's generalmanager.Cornell had ultimate management and executiveresponsibility with respect to Respondent's operations andtraveled extensively. Kozak was vested with managerial au-thority over the day-to-day operation of the manufacturingplant. In this regard, he had full authority to hire and ter-minate employees. Cornell had ultimate authority in mat-ters of labor relations but Kozak had occasion to deal withmatters pertaining to the operation of the collective-bar-gaining agreementand miscellaneous labor relations prob-lems. On September 4, Cornell was hospitalized for a peri-od of 8 days, and thereafter was in a recuperative state fora period of approximately 2 months. For the first 3 or 4weeks following his release from the hospital, he was re-quired to substantially curtail his business activities andallotted himself no more than 3 hours per day at the office.In the meantime, Philip Siegel served as manager andbusiness representative for the Union. His term expired onJune 30, and he was succeeded by Sam Krips. In the capac-ity of manager and business representative both Siegel andKrips had responsibility for handling grievances and polic-ing the terms of the collective-bargaining agreement withRespondent.42. The alleged unlawful conducta.The demand and refusalThe parties stipulated that since on or about September3, and continuing to the time of the hearing herein, the2The unit numbered as few as 17 employees at certain relevant times in1975.3Sixteen employees for whom dues or initiation fees were shown to havebeen submitted on October 23 were listed as members of the Union as of theNovember date. This group was augmented by six additional names. Sevenindividuals for whom dues or initiation fees had been submitted in Octoberwere no longer included in the list of members.4 The foregoing findings are based on stipulations of the parties, docu-mentary evidence of record,and/or credited and unrefuted testimony ofwitnesses appearing at the hearingUnion has requested, and is requesting, Respondent to bar-gain collectively as the exclusive representative of the unitemployees. The bargaining request was in the form of aletter dated September 3.On September 4, Cornell was hospitalizedand Siegellearned of this. It was Siegel's understanding that Cornellhad undergone heart surgery. Upon learning that Cornellhad been released from the hospital and was returning tothe office,Siegelvisited Cornell. The meeting transpiredduring the last 2 weeks of October. The conversation wasdevoted primarily to the status of Cornell's health,and Sie-gel informed Cornell that he was not prepared to pressbargaining demands until Cornell became a little "strong-er."However, Siegel did state that he desired to sit downwith his committee and talk about a new bargaining agree-ment.To this statement, Cornell responded that he couldnot "live" with the agreement. Siegel responded that hewould meet with his committee and discuss the matter andhe would abide by what came out of themeeting.b.The withdrawal of recognition and refusalto bargainOn October 23, Respondent filed an RM petition withthe Board seeking an election among the employees in theunitcovered by the collective-bargaining agreement.Thereafter, on November 7, the Union filed the instantunfair labor practice charges alleging a violation of Section8(a)(5) of the Act. Subsequently, on or about November22, Siegel met with Cornell at Cornell's office. During thecourse of the meeting, Siegel presented Cornell with a listof contract demands. The demands related to five differentsections of the existing collective-bargaining agreementand to two additional topics. Included in the demands wasa request for wage increases to become effective annuallyduring the 3-year term of the ensuing agreement. In study-ing the demands, Cornell stated that he could not "livewith it." Siegel responded that, nonetheless, he and the em-ployee committee would like to meet with Cornell and sug-gested that a meeting be held the following Wednesday.Siegel asserted that Cornell and the Union could negotiateon a proposal and there was "no need for all this hassle."Cornell responded that he would meet with his attorneyand, if his attorney agreed, he would meet with the Unionthe following Wednesday.55 The foregoing is based on the credited testimony of Philip Siegel anddocumentary evidence of record.While the testimony of Siegel is not amodel of clarity, an evaluation of his testimony on both direct and cross-examination reveals the sequence of events,as found, and establishes thesubstantive elements of the October and November meetings. The testimo-ny of Frank Cornell is not significantly at variance with that of Siegel, andin light of Cornell's confessionthat his memory of the events during theOctober/November period was affected by medication to which he wasthen subjected,I find no basis for discrediting those elements of Siegel'stestimony which are at variance,either stated or inferentially,with Siegel'stestimony.Specifically,with respect to the relative sequence of the Octobermeeting and the filing of the RM petition,Iam convinced,both upon anevaluation of Siegers testimony and the probabilities involved,that the ini-tialmeeting between Siegel and Cornell preceded by a few days the filing ofthe RM petition.Thus, Siegel convincingly denied any direct discussion ofthe election matter during the course of the October meeting, and I specifi-cally find that no reference of any kind, either direct or indirect,took placeduring the course of that meeting.However,contrary tothe explanationoffered by Siegel during the course of his testimony on cross-examination, Ifind that his reference to obviating the "hassle"which transpired during theNovember 22 meeting related both to the pendency of the RM petition andto the filing of the November 7 unfair labor practice charge by the Union. CORNELL OF CALIFORNIA305The following Monday, November 25, Cornell calledSiegel's office and left a message for Siegel to contactCornell's attorney,George King. Siegel called King andinformed King that he wanted to meet with Cornell and"get the show on the road." King responded that, if theUnion wanted an-election, he and Cornell would meet withtheUnion. Siegel responded that the Union would notagree to go to an election.Thereafter, a few days prior to December 25, Siegel hadanother conversation with Cornell and stated that he want-ed to talk with Cornell about a contract. Cornell stated thatthe Company was willing to have a Board-conducted elec-tion and to abide by the results of the election. Siegel re-sponded that he would not be willing to go to an election,but Cornell agreed to give Siegel a written statement to theeffect that the Company was willing to abide by results ofan election.Thereafter, Cornell dispatched a letter to Siegel in whichhe stated the following:Pursuant to our telephone conversation we are will-ing to agree to an election and abide by the outcomeof the election.The Union will agree to a withdrawal pendingcharges against the employer.Siegel referred the letter to his attorney.6On January 17, Siegel dispatched a letter to Cornell de-manding that "no unilateral changes be made in the termsand conditions of employment that were in existence onDecember 30, 1974." In the letter, Siegel asserted that anychanges made "without prior bargaining with the Union"would- be deemed unfair labor practices and dealt with ac-cordingly.Soon thereafter, Siegel met Cornell at a luncheon meet-ing and informed Cornell that it was "not too late." Hestated that the Union and Company should bargain. Siegelalso asserted that the Company had the obligation to "cov-er" the employees on their insurance. During the meeting,Siegel requested that Cornell execute a collective-bargain-ing agreement. Cornell stated that he would be out of townfor the purpose of refereeing a tennis match and when hereturned he would contact Siegel. Cornell failed to do so.7Subsequently, Siegel and Cornell engaged in a dialogueconcerning the necessity for the Company to continue toprovide health benefits to the employees .8 Later,sometimein June, a meeting was held which was attended by Siegeland Krips representing the Union, and by Cornell andKing representing Respondent. Prior to the luncheon meet-6The foregoing is based on a consideration of the testimony of PhilipSiegel and Frank Cornell.I have also considered documentary evidence ofrecord, including the January 2, 1975, letter from Siegel to his attorney.Upon a careful consideration of the testimony of Siegel and Cornell, I donot adopt as factual a statement in Siegel's January 2 letter to the effectthat, during the conversation between him and Cornell immediately prior toChristmas, Cornell stated that, if the Board ruled in favor of the Union onthe matter of an election,theCompanywould agree to negotiate a contractThe testimony of Siegel with respect to this element of the pre-Christmasmeeting was not convincing and the testimony of Cornell lends no supportin this regard.In the circumstances,the letter written more than 10 daysfollowing the conversation is not a reliable instrument upon which to base afinding.7 The credited testimony of Philip Siegel and Frank Cornell establishesthese findings.-5The record does not fix the time of this discussion.ing,Krips spoke with Cornell and, in substance, asked Cor-nellwhy he desired to spend funds on attorneyfees.Heinquired why it was not possible for the Company andUnion to come to terms on a contract. Cornell responded,in substance, that he desired to be relieved of the obliga-tions of the collective-bargaining agreement and felt thatthe money spent to achieve that result wasnot excessive.He further added that King was skilled at achieving theobjective sought.Soon thereafter, at the luncheon table, the question ofCornell's health came under discussion. In context of thisdiscussion, Krips asked Cornell why they were in the "pre-sent predicament." Cornell responded that his operationwas the only tie factory in northern California that wasorganized. He added that he could not pay the "ridiculous"wage rates and health and welfare costs being demanded ofhim in light of the competition that prevailed. Cornell not-ed that fashion changes had had an adverse impact uponhis business and he stated that he wanted to get out of thecontract.Krips responded that there were "people in-volved" but Cornell assured Krips that he wouldmaintaina health plan of some kind. Thereupon, Krips asked Cor-nell what he was prepared to offer. Cornell responded thathe would give his employees a "Blue Cross plan." Kripsinquired whether the plan would be equal to the "Amalga-mated plan," and he was informed that the plan would bebetter.Krips responded, "Well, fine. Let's -see the plan.Send me a copy of the plan." Krips added that the employ-ees were not presently covered because the Company hadstopped making contributions to the health and welfareplan, and if they became ill they would receive no benefits.Krips asserted that, in that event, the Company would beheld liable for the benefits. He receivedassurances fromKing that the Company would "take that chance." Kripsthen broached the subject of the unfair labor practicecharge pending before the Board and sought to take asounding as to what could be accomplished to induce theUnion to withdraw the charge. King responded that theCompany would do nothing until the Board resolved allthe issues raised by the filing of the representation petition.King added that he did not see how the Company could"lose."9At this juncture, King announced that- he wouldhave to leave to keep an appointment. Krips asked whenhe would see King again, and King answered, "We'll prob-ably meet in the NLRB hearing."Respondent did not thereafter submit a health and wel-fare plan for consideration. There has been no further con-tact between Respondent and the Union.103.The alleged good-faith doubtCommencing in June and for the ensuing 4 to 6 weeks,employees communicated to Julius Kozak their dissatisfac-tion with the Union. The range of complaints encompassasserted lack of contact with the Union, ineffectual repre-sentation, disorganized, meetings, and lack of benefit fromunion representation when measured against the dues as-sessed.Four separate employees contacted Kozak concern-ing their dissatisfaction and some of these employees con-9 In point of fact the unfairlabor practice charge had served to block theprocessingof the RM petition.10The foregoingis basedon the credited testimonyof SamKrips I havealso considered the testimonyof Frank Cornelland find thatit is supportiveof some aspectsof Knps' testimony but it is otherwise somewhat truncated. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDtatted him severaltimesduring the period in question."He was informed by some of these employees that otheremployees constituting a majority of the unit employeesfelt the same way concerning the Union. Kozak was askedby-the employees who spoke directly with him how theycould "get out of the Union." He-responded to some thatthey would have-to discuss the matteramongthemselves.He told others that he would take the question up with Mr.Cornell.Kozak informed Cornell of the contacts which he hadreceived from the employees. In speaking with Cornell,Kozak summarized the nature of the complaints that hehad received from the employees and Cornell respondedthat he would have to take the matter up withsomeoneconversant with the law. Additionally, Cornell, himself,was contacted by the same four employees who had spo-ken with Kozak and, in substance, the input of these em-ployees was thesameas that given to Kozak. On one occa-sion, a group of^three or four employees spoke with Cornellon the subject.12 Cornell gave no promises nor did he solicitthe employees to resign from the Union. He did inform theemployees that he would speak with his attorney on thematter.13-ConclusionsIn agreement with the General Counsel I find that Re-spondent violated Section 8(a)(5) of the Act by withdraw-ing recognition from the Union and, on and after Novem-ber 25, refusing to bargain collectively with the Union asthe representative of employees in an appropriate bargain-ing unit.The basic principles controlling the resolution of thismatter were articulated by the Board in its recent decisioninJamesW.Whitfield,d/b/a Cutten Supermarket, 220NLRB No. 64 (1975), wherein the Board stated:It is well settled that Section 8(a)(5) and Section8(d) of the Act require an employer to recognize andbargain in good faith with the bargaining representa-tive selected by a majority of its employees. That rec-ognition establishes a presumption of majority statuswhich, in circumstances such as this, may be rebutted.The employer may lawfully refuse to bargain with theunion-if it rebuts the presumption by affirmatively es-tablishing that the union has in fact lost its majoritystatus, or shows that it has sufficientbasesfor reason-ably doubting the union's continued majority status.To establish sufficient objective bases, however, re-quiresmore than - the mere assertion thereof basedupon the employer's subjectiveframeof mind. Fur-thermore, the employer must not have engaged in anyconduct tending to encourage employee dissatisfac-tion with the union.InCutten -Supermarket,as here, the employer had recog-nized the union voluntarily without benefit of a Board cer-tification, and had entered into a -collective-bargaining]iKozak's memory was hazy with respect to a possible fifth employeecontact-Ida -Rapozo.i2Cornell's testimony does not disclose whether the group was comprisedof employees other than those who had spoken to him separately and whohad also spoken with Kozak.13Nine employees subpenaed by the General Counsel were in attendanceat the hearing but were called by neither party. Included were the fouremployees who had spoken with Kozak and Cornell.agreement covering terms and conditions of employmentof unit employees. There, the employer filed an RM peti-tion thereby withdrawing recognition during the term ofthe collective-bargaining agreement,claiming anobjectivebasis for doubting the union's continued majority status. In,the instant matter, Respondent engaged in no independentconduct tending to' encourage employee dissatisfactionwith the Union.The record stipulation of the parties establishes that,since September 3, Respondent has refused to bargain co1=lectively with the Union, despite the Union's valid requestthat it do so.14 Respondent predicates its refusal upon aclaimed good-faith doubt as to the continued majority sta-tus of the Union on September 3, and atall timesthereaf-ter.The alleged doubt, as the facts of record establish, isgrounded, claims Respondent, upon verbal statements ofdisenchantment and dissatisfaction with the Union ema-nating from employees comprising a numericalminorityofthe unit employees; and by the assertion from these em-ployee sources that a numericalmajorityof the unit mem-bers desired to be freed from union representation. It isupon this evidence alone that Respondentbasesits allegedgood-faith doubt.I find, contrary to Respondent,' this evidence of employ-ee dissatisfaction and disenchantment with the Union isinsufficient to constitute objective-considerations justifyingan asserted good-faith doubt.Nu-Southern Dyeing & Fin-ishing, Inc.,179 NLRB 573, 577 (1969). Thus, I find that,viewing as relevantobjectiveconsiderations contributing toan asserted good-faith doubt, the expression of dissatisfac-tion and desire to withdraw from the Union conveyeddi-rectlytomanagement by four-perhaps five-employees,the requisite support for a finding favorable to Respon-dent, nonetheless, cannot be made., This is so, because thefour or five employees who vocalized their disenchantmentwith the Union, constituted, at best, less than a third of theemployees who comprised the unit. Cf.Bartenders,Hotel,Motel and Restaurant Employers Bargaining Association ofPocatello, Idaho, and its Employer-Members,213 NLRB 651(1974);Cantor Bros. Inc.,203-NLRB 774, 778;Fred TuchBuick,199 NLRB 876, 879-880 (1972).15 But thisobjectiveevidence does not find fortification in the mere unverifiedassertions of disenchantment conveyed to Respondent sec-ondhand, as it were, purporting to represent the wishes of amajority of the unit. The record evidence fails to establishany basis beyond supposition and rumor from which Re-spondent could have formulated,a reasonably based con-viction that the claimed desire of these employees to be ridof the Union was factual. The employees themselves didnot come forward in sufficient number. Indeed, in Octo-ber,when the RM petition was filed, and in Novemberwhen Respondent informed Siegel of its continued unwill-ingnessto engage in collective bargaining, 21 employees-virtually the entire unit-continued to be dues-payingmembers of the Union. It is to be remembered that Re-spondent adduced no evidence establishing an overt effort,144As found, the complaintalleges a refusalto bargain running from No-vember 25 only.15Even if the group of three or four employees with whom Cornell spokewas comprised of employees other than the four who had entered directpleas to Cornell for relief from union representation, the percentage of unitemployeesgivingdirect inputtomanagementwould still fall short of anumericalmajority. CfNational Cash Register Company v. N.L.R B.,494F 2d 189 (C A. 8, 1974). CORNELL OF CALIFORNIA307known to Respondent or otherwise, of employees to- effec-tuate a withdrawal from membership. It is clear that thelateNovember cessation in the checkoff of dues was un-dertaken by Respondent because Cornell conceived theagreement no longer to be bind ng.16 No decertificationpetition had been filed by employees seeking to achieve theobjective which Respondent now claims they harbored;and the mere filing of an RM petition in no-way establishesthat Respondent had a good-faith doubt based on objec-tive considerations. SeeFred Tuch Buick, supra; CantorBrothers, Inc., supra, JamesW.Whitfield d/b/a CuttenSupermarket, supra.Nor does normal employee turnoverserve to cast doubt upon the Union's continued majority.James W. Whitfield d/b/a Cutten Supermarket, supra,andcasescited therein at. footnote 11.I conclude, upon the foregoing, that Respondent failedto rebut the presumption of the Union's continued majori-ty by demonstrating either that the Union had in fact lostitsmajority or that Respondent had sufficient objectivebasesfor reasonably doubting the Union's majority statuswhen on November 25 it failed to bargain collectively withtheUnion. Being thus convinced, I find no merit inRespondent's contention' that the burden shifted to theGeneral Counsel to prove the Union's continued majoritystatus.Cf.Lodges 1746 and 743, International Association ofMachinists and Aerospace Workers AFL-CIO v. N.L.R.B.,416 F.2d 809, 8 12 (C.A.D.C., 1969);Stoner Rubber Compa-ny, Inc.,123 NLRB 1440 (1959)»While the foregoing findings may stand solely upon therationale above articulated, the refusal of Respondent everto engage in even the most rudimentary form of bargainingtable discussion, as well as Cornell's out-of-hand rejectionof proffered collective-bargaining terms in context of hisclearly stated desire to be freed from the cost strictures ofthe collective-bargaining agreement, cast a pale of suspi-cion over Respondent's claimed legal justification for re-fusing to negotiate with the Union. In sum, the tactics pur-sued both prior and subsequent to November 25, 1974, arediscernible only as delaying devices and blocking tacticsdesigned to limit the opportunity for conciliatoryresolu-tion of respresentation claims and bargaining demands.Thus viewed, this conduct of Respondent fortifies the find-ing, which I make, that at no relevant time did Respondententertain a good-faith doubt as to the Union's majoritystatus in the unit.James W. Whitfield d/b/a Cutten Super-market, supra; United Supermarkets, Inc.,214 NLRB No.142 (1974).1$16 Frank Cornell testified. "[Dues deductions ended] (m)aybe the end ofNovember whenwe got out of the contractWe paid a little bit over thecontract. I think November " (Emphasis supplied.)17Contrary to Respondent, no adverse inference is compelled by the fail-ure of the General Counsel to call as witnesses employees present in thehearing room who ostensibly had knowledge of relevant events In light ofthe findings here made,the inference must be drawn adverse to Respon-dent.Reliance upon this adverse inference is not essential to the ultimatefindings and conclusions reached,however.IsFactually distinguishable and in no manner controlling herein are thecases cited by Respondent in its briefE g.,Morse Electro Products Corp,210 NLRB 1075 (1974),Inter Collegiate Press, Division Sargeant Welch Sci-entific Co,194 NLRB 394 (1971),Kaydee Metal Products Corporation,195NLRB 687 (1972). Nor is the decision inNational Cash Register v. N.L R.B.,supraapplicable through analogy. There a decertification petition was filedsupportedby the'necessary showing of interest.In the instant circumstancesno such authoritative verification or indicia of employeedisaffiliation inter-est has been manifested.It follows from a rejection of the Respondent's principaldefense that the Respondent must be held to have engagedin unfair labor practices in violation of Section 8(a)(5) and(1) of the Act on and after November 25, 1974, by failingand refusing to honor the Union's request to bargain col-lectively with it. The stipulation of the parties establishesthe essential time span of the refusal. The November 25declaration of King that Respondent would meet for bar-gaining purposes only if the Union would agree to an elec-tion serves as a time demarcation supportive of thecomplaint's allegations that the unlawful, refusal to bar-gaincommenced on November 25. The rejection of theRespondent's affirmative defense mandates the finding ofan unfair labor practice.19IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations de-scribed in section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act, it will be recommended that Respondentcease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act.It has been found that Respondent has unlawfully with-drawn from the Union and has failed and refused, despitea valid demand, to bargain collectively with the Union asexclusive representative of employees in an appropriatebargaining unit. It will therefore be recommended that Re-spondent be required to recognize and, upon request, bar-gain with the Union as the exclusive representative of theemployees in an appropriate bargaining unit.On the basis of the foregoing findings of fact, and uponthe entire record in this case,' 1 hereby make the follow-ing:CONCLUSIONS OF LAW1.Cornell of California,Inc., is, and at all times materialherein has been,an employer within the meaning of Sec-tion 2(2), engaged in commerce and in a business affectingcommerce within the meaning of Section2(6) and (7) ofthe Act.2.NorthernCaliforniaJointBoard,AmalgamatedClothingWorkers of America,AFL-CIO,is,and at alltimes material herein has been, a labor organization withinthe meaning,of Section2(5) of the Act.3.At all times material herein,the following describedunit has been an appropriate unit for the purposes of col-19The findings of fact herein made foreclose any ground for a rulingfavorable to Respondent on the asserted waiver by the Union of its right tobargain collectively by reason of an alleged commitment to resolve the issueof unit representation in a Board representation election Finding no factualbasis for concluding that such a waiver was made obviates any consider-ation of the legal merits of Respondent's contentionNotably,the waivercontention was not renewed in Respondent's brief. 308DECISIONSOF NATIONALLABOR RELATIONS BOARDlective bargaining within the meaning of Section 9(b) of theAct:All employees of the Employer, including shipping de-partment employees; excludingsalesmen,designers,office clerical employees, guards and supervisors asdefined in the Act.4.At all times material herein, the Union has been, andnow is, the exclusive representative of the employees in theabove-described appropriate bargaining unit for the pur-poses of collective bargaining within the meaning of Sec-tion 9(a) of the Act.5.By withdrawing recognition from the Union andthereafter commencing on November 23, 1974, and at allsubsequent times, failing and refusing to bargain with theUnion, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By virtue of the conduct aforesaid, Respondent hasinterfered with, restrained, and coerced employees in theexercise of rights guaranteed in Section 7 of the Act, there-by engaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact, conclu-sions oflaw, and upon the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the following rec-ommended:ORDER21Respondent Cornell of California, Inc., Oakland, Cali-fornia, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Failing and refusing to recognize and bargain collec-tively with the Union as the exclusive representative of allof the employees in the appropriate bargaining unit, ashereinabove described, with regard to rates of pay, wages,hours of employment, and other terms and conditions ofemployment.(b) In any like or related manner interfering with, re-straining, or coercing their employees in the exercise oftheir right to self-organization, to form labor organizations,to join or assist the Union, or any other labor organization,to bargain collectively through representatives of their ownchoosing or to engage in other protected, concerted activityfor the purpose of mutual aid or protection, or to refrainfrom any or all such activities, as guaranteed by Section 7of the Act, as amended, except to the extent permitted inthe proviso to Section 8(a)(3) of the Act.2.Take the following affirmative action, which, it isfound, will effectuate the policies of the Act;(a)Recognize, and upon request, bargain collectivelywithNorthern California Joint Board, AmalgamatedClothing Workers of America, AFL-CIO,as the exclusive20 Errors in the transcript have been noted and corrected21 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposesrepresentative of all employees in the appropriate unit, de-scribed above, with regard to rates of pay, hours of em-ployment, and other terms and conditions of employment,and, if an understanding is reached, embody such under-standing in a signed agreement.(b) Post at its principal place of business in Oakland,California, copies of the attached notice marked "Appen-dix."22Copies of said notice, on forms provided by theRegional Director for Region 20, after being duly signedby a representative of Respondent, shall be posted by itimmediately upon receipt thereof, and be maintained byRespondent for 60 consecutive days thereafter, in conspic-uous places, including all places where notices to employ-ees are customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 20, in writmg, within 20 days from the date of this Order, what stepsRespondent has taken to comply therewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize and, upon request,bargain with Northern California Joint Board, Amal-gamated Clothing Workers of America, AFL-CIO, asthe exclusive representative of our employees in theappropriate unit, described below.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their rights to self-organization, to form labor orga-nizations, to join or assist Northern California JointBoard, Amalgamated Clothing Workers of America,AFL-CIO, or any other labor organization, to bargaincollectively with representatives of their own choosing,or to engage in other protected concerted activities forthe purposes of mutual aid or protection, or to refrainfrom any or all such activities, as guaranteed by Sec-tion 7, except to the extent permitted by the proviso toSection 8(a)(3) of the Act, as amended.WE WILL, upon request, bargain collectively withNorthernCaliforniaJointBoard,AmalgamatedClothingWorkers of America, AFL-CIO, as the ex-clusive representative of all our employees in the ap-propriate unit, described below, with regard to rates ofpay, hours of employment, and other terms and condi-tions of employment, and if an understanding isreached, embody such understanding in a signedagreement. The appropriate unit is:All employees of the Employer, including shippingdepartment employees; excluding salesmen, design-ers, office clerical employees, guards and supervi-sors as definedin the Act.CORNELL OF CALIFORNIA, INC.22 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shall read "Posted Pursuantto a Judgmentof the UnitedStates Court of Appeals Enforcing an Order ofthe National LaborRelations Board."